EXHIBIT 10.19


DELTA AIR LINES, INC.
2018 MANAGEMENT INCENTIVE PLAN

1.    Purpose. The 2018 Management Incentive Plan (the “MIP”) is an annual
incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the “Company”)
that is intended to closely: (a) link pay and performance by providing
management employees with a compensation opportunity based on Delta achieving
key business plan goals in 2018 and (b) align the interests of management
employees with the Company’s other employees and stakeholders.
The MIP is being adopted under, and is subject to the terms of, the Delta Air
Lines, Inc. Performance Compensation Plan (the “Performance Compensation Plan”).
Capitalized terms that are used but not defined in the MIP shall have the
meaning ascribed to them in the Performance Compensation Plan.
2.    Plan Administration. (a) The Personnel & Compensation Committee of the
Board of Directors (the “Committee”) shall be responsible for the general
administration and interpretation of the MIP and for carrying out its
provisions. The Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, without limitation, the following
powers and duties, but subject to the terms of the MIP:
(i)     authority to construe and interpret the terms of the MIP and to
determine eligibility, awards and the amount, manner and time of payment of any
awards hereunder;
(ii)     authority to prescribe forms and procedures for purposes of MIP
participation and distribution of awards;
(iii)     authority to adopt rules and regulations and to take such actions as
it deems necessary or desirable for the proper administration of the MIP, which
authority may be delegated to the Company’s Chief Human Resources Officer; and
(iv)    authority at any time prior to a Change in Control to eliminate or
reduce the actual payout to any Participant in the MIP.
(b)     Any rule or decision by the Committee (or its delegate) that is not
inconsistent with the provisions of the MIP shall be conclusive and binding on
all persons and shall be given the maximum deference permitted by law.
(c)    Notwithstanding anything contained in the Performance Compensation Plan
to the contrary, the Committee shall not have the authority to increase the
actual payout to any Participant in the MIP.
(d)    Notwithstanding any provision of the 2018 MIP or the Performance
Compensation Plan to the contrary, the minimum amount of total MIP Awards
payable to eligible Participants (the “Minimum Amount”) may be fixed by the
Committee (or its delegate) on or prior to December 31, 2018, but in no event
earlier than December 1, 2018. Once so determined by the Committee (or its
delegate), the Minimum Amount shall not be further reduced or eliminated at any
time thereafter. Any portion of the Minimum Amount allocated to such
Participants that may be forfeited pursuant to the terms of the 2018 MIP shall
be reallocated among the other eligible Participants.


1
                    

--------------------------------------------------------------------------------

    


3.    Eligibility. All Delta employees worldwide who are officers, managing
directors (grade 13), directors (grade 12), general managers (grade 11), grade
10 or grade 8 (other than employees who participate in a sales incentive plan or
other major functional incentive plan, as may be in effect from time to time)
are eligible to participate in the MIP (“Participants”).
4.    MIP Awards.



    (a)    General. The MIP award (the “MIP Award”) each Participant receives,
if any, will be based on: (i) the Participant’s Target MIP Award, as defined
below; (ii) the level of achievement within each applicable performance measure;
and (iii) the occurrence of a payout for 2018 under the Company’s broad-based
employee profit sharing program (the “Profit Sharing Program”), as described
below. Certain additional requirements will apply to any Participant who is
employed by the Company as an executive vice president or more senior officer of
the Company (“Executive Officer Participant”), as discussed in Section 7(b).


(b)        Performance Measures. The performance measures used will be one or
more of financial, operational (“Operational Performance”), leadership
effectiveness (“Leadership Effectiveness Performance”) and individual
performance (“Individual Performance”). Financial performance will be comprised
of two separate measures, one based solely on the Company’s performance
(“Absolute Financial Performance”) and the other based on the Company’s
performance relative to a comparator group (“Relative Financial Performance”)
Achievement under each performance measure may range from below threshold, at
which there is no payout, to the maximum performance level, at which the payout
will be greater than the target level, subject to Section 4(c).


(c)    Interaction with Profit Sharing Program and Individual Performance
Measure. If there is no payout under the Profit Sharing Program for 2018, (i) no
amount will be paid with respect to Absolute Financial Performance to any
Participant regardless of whether Delta meets or exceeds that performance
measure and (ii) for general manager level (grade 11) Participants and above,
the actual MIP Award, if any, will not exceed such Participant’s Target MIP
Award (as defined below). In addition, if a Participant’s performance under the
Individual Performance Measure (applicable to Participants who are not officers)
is not satisfactory, no amount will be paid with respect to Absolute Financial
Performance, Relative Financial Performance and/or Operational Performance to
such Participant regardless of whether Delta meets or exceeds those performance
measures.



    (d)    Target MIP Awards. The Target MIP Award for each Participant will be
expressed as a percentage of the Participant’s Annual Base Salary (the “Target
MIP Award”) as determined by the Committee and will be communicated to
Participants in such manner as the Committee deems appropriate. Subject to
Section 8, “Annual Base Salary” means the Participant’s 2018 annual base salary
as in effect on December 31, 2018.
   




2
                    

--------------------------------------------------------------------------------

    


5.    Weighting of Performance Measures. Subject to Section 8, a percentage of
each Participant’s Target MIP Award is allocated to one or more of Absolute
Financial Performance, Relative Financial Performance, Operational Performance,
Leadership Effectiveness Performance and/or Individual Performance based on the
Participant’s employment level, as follows:
Performance Measures and Weightings
Employment
Level


 
% of Target
MIP Award allocated to
Absolute Financial
Performance


% of Target
MIP Award
allocated to
Relative Financial
Performance


% of Target
MIP Award allocated to Operational Performance


 
% of Target
MIP Award
allocated to
Leadership Effectiveness
Performance


 
% of Target
MIP Award allocated to
Individual
Performance


CEO
50%
25%
25%
0%
0%
President/SEVP
50%
25%
25%
0%
0%
EVP
50%
25%
25%
0%
0%
CIO and SVP – Supply Chain Management & Fleet
50%
25%
25%
0%
0%
SVP
50%
15%
25%
10%
0%
VP
50%
15%
25%
10%
0%
Managing Director
(Grade 13)
35%
10%
15%
0%
40%
Director
(Grade 12)
35%
10%
15%
0%
40%
General Manager (Grade 11)
25%
10%
15%
0%
50%
Grade 10
0%
0%
0%
0%
100%
Grade 8
0%
0%
0%
0%
100%



6.    The Performance Measures—Threshold, Target and Maximum Payout Levels. The
Target MIP Award and the amounts paid in connection with target levels of
Absolute Financial, Relative Financial, Operational, Leadership Effectiveness
and Individual Performances, are based on the achievement of the target
performance level with respect to each applicable performance measure (except
that Absolute Financial Performance also requires a payout under the Profit
Sharing Program for 2018). A Participant’s actual MIP Award may be greater or
less than the target amount based on whether performance under one or more of
the performance measures applicable to the Participant exceeds or is below
target performance, subject to Section 4(c). This is explained in more detail
below.
(a)    Absolute Financial Performance Measure. The Absolute Financial
Performance measure for 2018 is based on Delta’s Pre-Tax Income (as defined
below). The following table describes the performance ranges and award payout
levels for 2018 Absolute Financial Performance, subject to Section 4(c):
 


Threshold




Target




Maximum


% of Target Absolute Financial Performance Measure Paid


50%


100%


200%
Required 2018 Pre-Tax Income
$6,504 Million
$7,869 Million
$8,794 Million

Payouts will be straight-line interpolated when Pre-Tax Income results fall
above Threshold and below Target or above Target and below Maximum.


3
                    

--------------------------------------------------------------------------------

    


    “Pre-Tax Income” will be the amount of Pre-Tax Income, if any, determined
under the Profit Sharing Program for 2018.1 

    (b)    Relative Financial Performance Measure. The Relative Financial
Performance measure will be measured based on the comparison of Delta’s Annual
Pre-Tax Income Margin for the 2018 calendar year relative to the Composite
Performance of the members of the Industry Composite Group for the 2018 calendar
year (as such capitalized terms are defined below). The following table
describes the performance ranges and payout levels for 2018 Relative Financial
Performance, subject to Section 4(c):


 


Threshold




Target




Maximum


% of Target Relative Financial Performance Measure Paid


50%


100%


200%


Delta’s 2018 Annual Pre-Tax Income Margin relative to Composite Performance of
Industry Composite Group for the same period


Composite Performance


+2.5 points above Composite Performance
+3.5 points above Composite Performance



Payouts based on Relative Financial Performance will be straight-line
interpolated when actual performance results fall above Threshold and below
Target or above Target and below Maximum.


“Annual Pre-Tax Income Margin” for Delta and each member of the Industry
Composite Group shall be calculated by using the subject company’s Pre-Tax
Income and Total Operating Revenue for the 2018 calendar year and the following
formula: (A÷B), where:


A = Pre-Tax Income for 2018; and


B = Total Operating Revenue for 2018.


“Composite Performance” means, for purposes of determining the total Annual
Pre-Tax Income Margin for the Industry Composite Group, the result obtained by
treating the members of the Industry Composite Group as if they were one
combined entity.


“Industry Composite Group” means Alaska Air Group, Inc., American Airlines
Group, Inc., JetBlue Airways Corporation, Southwest Airlines, Co., and United
Continental Holdings, Inc.


“Pre-Tax Income” means the subject company’s consolidated pre-tax income based
on its regularly prepared and publicly available statements of operations
prepared in accordance with GAAP, but excluding mark-to-market adjustment for
hedges recorded in periods other than the settlement period.


“Total Operating Revenue” means the subject company’s total operating revenue
based on its regularly prepared and publicly available statements of operations
prepared in accordance with GAAP; provided, with respect to Delta, Total
Operating Revenue shall exclude the portion of revenue associated with refinery
sales to third parties net of exchange.


                                                     
1 The Profit Sharing Program for 2018 defines “Pre-Tax Income” as follows: for
any calendar year, the Company’s consolidated pre-tax income calculated in
accordance with Generally Accepted Accounting Principles in the United States
(“GAAP”) and as reported in the Company’s public securities filings, but
excluding: (a) all asset write downs related to long term assets; (b) gains or
losses with respect to employee equity securities; (c) gains or losses with
respect to extraordinary, one-time or nonrecurring items; and (c) expense
accrued with respect to the Profit Sharing Program.


4
                    

--------------------------------------------------------------------------------

    


In determining the Annual Pre-Tax Income Margin for Delta and each member of the
Industry Composite Group, the Committee shall make such adjustments with respect
to any subject company as is necessary to ensure the results are comparable,
including, without limitation, differences or changes in accounting policies,
standards, practices, guidelines, reclassifications or restatements (for
example, fuel hedging, purchase accounting adjustments associated with mergers,
acquisitions or divestures, or fresh start accounting as a result of emergence
from bankruptcy). Without limiting the generality of the foregoing, the
Committee shall (i) make such determinations based on financial data filed by
the subject company with the U.S. Securities and Exchange Commission or
otherwise and (ii) exclude from any calculation any item of gain, loss or
expense determined to be special or unusual in nature or infrequent in
occurrence.


A company shall be automatically removed from the Industry Composite Group in
the event that any of the following occur during or with respect to the 2018
calendar year: (i) such company ceases to maintain or does not timely prepare
publicly available statements of operations prepared in accordance with GAAP;
(ii) such company is not the surviving entity in any merger, consolidation or
other non-bankruptcy reorganization (or survives only as a subsidiary of an
entity other than a previously wholly owned subsidiary of such company); (iii)
such company sells, leases or exchanges all or substantially all of its assets
to any other person or entity (other than a previously wholly owned subsidiary
of such company); (iv) such company is dissolved and liquidated; or (v) more
than 20% of such company's revenues (determined on a consolidated basis based on
the regularly prepared and publicly available statements of operations of such
company prepared in accordance with GAAP) for any fiscal year of such company
are attributable to the operation of businesses other than such company's
airline business and such company does not provide publicly available statements
of operations with respect to its airline business that are separate from the
statements of operations provided with respect to its other businesses.


To the extent reasonably practicable, in the event of a merger, consolidation or
similar transaction during the 2018 calendar year between Delta and any other
airline, including a member of the Industry Composite Group, or between any
member of the Industry Composite Group and any other airline, including another
member of the Industry Composite Group (an “Airline Merger”), Annual Pre-Tax
Income Margin for any such company involved in an Airline Merger will be
calculated on a combined basis as if the Airline Merger had occurred on January
1, 2018, removing the effects of purchase accounting-related adjustments.
Furthermore, to the extent reasonably practicable, in the event of an
acquisition or divestiture or similar transaction during 2018 calendar year
between Delta and any regional carrier or between any member of the Industry
Composite Group and any regional carrier (a “Regional Carrier Transaction”),
Annual Pre-Tax Income Margin for any such company involved in a Regional Carrier
Transaction will be calculated to remove the impact of any reclassifications of
costs from (or to) such company’s presentation of contract carrier expense to
(or from) the other expense line items on the statement of operations
(determined based on the regularly prepared and publicly available statements of
operations of such company prepared in accordance with GAAP).


(c)    Operational Performance Measures. The Operational Performance measures
for 2018 are based on both Delta and Delta Connection operational performance,
with (i) Delta’s operational performance accounting for 75% of the measure and
(ii) Delta Connection performance accounting for 25% of the measure. Delta’s
Operational Performance is based on the number of times during 2018 that Delta
meets or exceeds its monthly goals under the broad-based employee shared rewards
program (the “Shared Rewards Program”). Delta Connection’s Operational
Performance is based on the number of times during 2018 that the Delta
Connection carriers meet or exceed their monthly operational goals for (x)
completion factor and (y) on-time arrival performance (the “Delta Connection
Goals”). The Delta Connection Goals and the methodology for determining whether
these goals are met are described in Exhibit A hereto. The following table
describes the performance ranges and award payout levels for 2018 Operational
Performance, subject to Section 4(c):




5
                    

--------------------------------------------------------------------------------

    


 
Threshold
Target
Maximum
Shared Rewards Program
 
 
 
% of Target Payout for this Performance Measure (75% Weighting)
37.50%
75%
150%
Number of monthly Shared Rewards Program goals actually met during 2018
21
28
35 or more
Delta Connection Goals
 
 
 
% of Target Payout for this Performance Measure (25% Weighting)
12.50%
25%
50%
Number of Delta Connection Goals actually met during 2018
9
14
19 or more

Payouts based on the Shared Rewards Program and Delta Connection Goals will be
straight-line interpolated when actual performance results fall above Threshold
and below Target or above Target and below Maximum.


(d)    Leadership Effectiveness Performance Measure. The Leadership
Effectiveness Performance measure (generally applicable to Participants who are
vice presidents or senior vice presidents) for 2018 will be based on an
evaluation of whether a Participant has demonstrated leadership attributes and
results during 2018, including, among other things, supporting diversity,
providing talent management, meeting financial and headcount budget, improving
employee engagement and being a role model for the Rules of the Road. The
performance ranges and award payout levels will be determined by the Committee,
subject to Section 4(c).
 
(e)    Individual Performance Measure. The Individual Performance measure
(applicable to Participants who are not officers) is generally determined by
each Participant’s performance evaluation at the end of 2018. The performance
ranges and award payout levels will be determined by the Committee, subject to
Section 4(c).


7.    Timing of Award Payments.


(a)    In General. Subject to Sections 7(b) and 8(a), any payouts to a
Participant under the MIP for 2018 will be made in cash as soon as practicable
after (i) the Committee certifies the achievement of the required Absolute
Financial Performance, Relative Financial Performance and Operational
Performance results and (ii) where applicable, Leadership Effectiveness
Performance results have been determined and individual performance has been
evaluated, but in no event later than March 15, 2019, unless it is
administratively impracticable to do so, and such impracticability was
unforeseeable at the end of 2018, in which case such payment shall be made as
soon as administratively practicable after March 15, 2019. Further, unless a
payout for 2018 under the Profit Sharing Program occurs after March 15, 2019,
any payout under the 2018 MIP will not be made prior to a payout for 2018 under
the Profit Sharing Program; provided, however, if it is determined there will be
no payout for 2018 under the Profit Sharing Program, any MIP Awards that are
payable based on Relative Financial Performance, Operational Performance,
Leadership Effectiveness Performance or Individual Performance will be paid as
soon as practicable thereafter, but in no event later than March 15, 2018,
unless it is administratively impracticable to do so, and such impracticability
was unforeseeable at the end of 2018, in which case such payment shall be made
as soon as administratively practicable after March 15, 2019.


(b)    Executive Officer Participants. Payouts under the MIP to Participants
who, as of December 31, 2018, are Executive Officer Participants will be subject
to the following terms and conditions:


(i)    Payment in Restricted Stock. If there is no payout under the Profit
Sharing Program for 2018, any payout under the MIP to an Executive Officer
Participant will be made in shares of Restricted Stock rather than in cash, with
the number of shares of Restricted Stock being equal to the result of the
following formula (“MIP Restricted Stock”): (A÷B), where2:

2 If this formula results in any fractional share, the MIP Restricted Stock will
be rounded up to the next highest ten shares.


6
                    

--------------------------------------------------------------------------------

    


A =    the amount of the payout to the Executive Officer Participant under the
MIP had the payout been made in cash; and


B =    the closing price of a Share on the New York Stock Exchange on the later
of (1) the date that the Committee approves the payouts, if any, to the
Executive Officer Participants under the MIP following the Committee’s
certification of the achievement of the required performance measures as
described in Section 7(a) and (2) the third business day following the date on
which the Company publicly announces its annual financial results if this date
is scheduled in the same month that the Committee approves such payouts, if any.


(ii)    Lapsing of Restrictions; Forfeiture. Until the restrictions imposed by
this Section 7(b)(ii) (the “Restrictions”) have lapsed pursuant to the terms
below, an Executive Officer Participant will not be permitted to sell, exchange,
assign, transfer or otherwise dispose of the MIP Restricted Stock, and the MIP
Restricted Stock will be subject to forfeiture as set forth below.


(A)    The Restrictions shall lapse and be of no further force or effect on the
earlier of the date (1) there is a payout under the Profit Sharing Program
unless, prior to such payout, the Executive Officer Participant incurs a
Disqualifying Termination of Employment or (2) an Executive Officer Participant
incurs a Qualifying Termination of Employment. The MIP Restricted Stock will be
immediately forfeited if, prior to the lapsing of the Restrictions, the
Executive Officer Participant incurs a Disqualifying Termination of Employment.
 
(B)    “Disqualifying Termination of Employment” means an Executive Officer
Participant’s Termination of Employment by the Company for Cause.


(C)“Qualifying Termination of Employment” means an Executive Officer
Participant’s Termination of Employment (1) by the Company without Cause or (2)
due to death or Disability.


(D)    For purposes of this Section 7(b)(ii), if an Executive Officer
Participant incurs a Termination of Employment by reason of (1) a voluntary
resignation (including the Termination of Employment by the Participant if he or
she is employed by an Affiliate at the time the Company sells or otherwise
divests itself of such Affiliate) or (2) Retirement, the Restrictions shall
lapse and be of no further force or effect on the date there is a payout under
the Profit Sharing Program as if such Executive Officer Participant’s employment
had continued through such date.


(iii)    Dividends. In the event a cash dividend shall be paid in respect of
Shares at a time the Restrictions on the MIP Restricted Stock have not lapsed,
the Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.
(iv)    Performance Compensation Plan; Written Notice. The MIP Restricted Stock
will otherwise be subject to the terms of the Performance Compensation Plan. In
the event any Executive Officer Participant’s MIP Award is converted to MIP
Restricted Stock, such Participant will receive a written notice of such
conversion with the details thereof as soon as practicable after the MIP payment
date.




7
                    

--------------------------------------------------------------------------------

    


8.    Change in Employment Status.


(a)    Termination of Employment.


(i)    A Termination Event in 2018—General. Except as expressly set forth in
this Section 8, in the event a Participant’s employment with Delta terminates
for any reason prior to the end of the workday on December 31, 2018, such
Participant will be ineligible for any award under the MIP. In other words, if a
Participant is employed according to Company records through the end of the
workday on December 31, 2018, the Participant will be eligible for any award
earned under the MIP for 2018, including, if applicable, MIP Restricted Stock.


(ii)    Termination on or after January 1, 2019. Subject to Section 7(b), a
Participant who incurs a Termination of Employment for any reason other than for
Cause on or after January 1, 2019 will remain eligible for any unpaid MIP Award,
which award will be paid according to the terms of Section 7(a). A Participant
who is terminated by the Company for Cause on or after January 1, 2019 will
forfeit any unpaid MIP Award.


(iii)    Pro Rata MIP Payment.


(A)    Disability or Retirement. This Section 8(a)(iii)(A) applies to any
Participant who incurs a Termination of Employment prior to January 1, 2019 due
to the Participant’s Disability or Retirement. Subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, such Participant will be eligible to receive a MIP Award based on
an adjusted annual base salary amount, but otherwise in the same manner, to the
same extent and at the same time as the Participant would have received such MIP
Award if such Participant’s employment had continued through December 31, 2018
(i.e., based on achievement of applicable performance measures). The Individual
Performance Measure will be calculated based on target level performance, or, at
the discretion of the Company, a higher level based on the Participant’s most
recent performance evaluation prior to the Termination of Employment. The
Participant’s Annual Base Salary will be the result of the following formula:
(X×Y/12), where:


X = the Participant’s annual base salary as in effect as of the date of
Termination of Employment; and



Y = the number of calendar months the Participant was actively employed by Delta
during 2018 in a MIP-eligible position, rounded up for any partial month.3 

















3 For purposes of the MIP, one calendar month is calculated from the date of
measurement to the same or closest numerical date occurring during the following
month. For example, one calendar month from January 31, 2018 will elapse as of
February 28, 2018, two months will elapse on March 31, 2018, and so on.


8
                    

--------------------------------------------------------------------------------

    


(B)    Termination of Employment Without Cause or Resulting in Benefits under
the Severance Plans. This Section 8(a)(iii)(B) applies to any Participant who
incurs a Termination of Employment prior to January 1, 2019 due to either (1) a
Termination of Employment by the Company without Cause or (2) for any other
reason that entitles such Participant to benefits under the Delta Air Lines,
Inc. Officer and Director Severance Plan or any other Company-sponsored
severance plan in which a Participant is eligible to participate (the “Severance
Plans”). Subject to the Participant’s execution of a waiver and release of
claims in a form and manner satisfactory to the Company, such Participant will
be eligible to receive a MIP Award based on an adjusted annual base salary
amount, but otherwise in the same manner, to the same extent and at the same
time as the Participant would have received such MIP Award if such Participant’s
employment had continued through December 31, 2018 (i.e., based on achievement
of applicable performance measures). The Individual Performance Measure will be
calculated based on target level performance, or, at the discretion of the
Company, a higher level based on the Participant’s most recent performance
evaluation prior to the Termination of Employment. The Participant’s Annual Base
Salary will be determined in accordance with the formula set forth in Section
8(a)(iii)(A).


(C)    Death. This Section 8(a)(iii)(C) applies to any Participant who incurs a
Termination of Employment prior to January 1, 2019 due to the Participant’s
death. The Participant’s estate will be eligible to receive a Pro Rata MIP
Payment made in cash as soon as practicable after the Participant’s Termination
of Employment, but in no event later than 2½ months following the end of the
year in which the Termination of Employment occurs. “Pro Rata MIP Payment” means
the result of the following formula: (W×Z/12), where:


W = the Participant’s Target MIP Award; and



Z = the number of calendar months the Participant was actively employed by Delta
during 2018 in a MIP-eligible position, rounded up for any partial month.
    
(b)    Other Changes in Employment Status. The terms of this Section 8(b) shall
apply to circumstances involving new hires, promotions, demotions, transfers or
leaves of absence during 2018. After a Participant’s Target MIP Award is
determined under this Section 8(b), the appropriate weighting of performance
measures will apply to each portion of such Target MIP Award as set forth in
Section 5. For partial calendar months, the change in employment status will be
considered effective as of the 1st day of the month in which there is a change
in status; provided, however, in the event that a Participant was (i) on a
disability leave of absence for a period of less than one calendar month during
2018 and (ii) actively at work for at least one full day during such calendar
month, the Participant will be deemed to have been actively employed in a
MIP-eligible position for the entire calendar month. The end of year performance
evaluation will apply to any Individual Performance measure applicable to the
Participant unless the Participant is no longer subject to the such evaluation
process after the change in employment status, in which case the most recent
performance evaluation will apply. Any MIP Awards payable under this Section
8(b) will be paid at the same time and in the same manner as such awards are
paid to active Participants, subject to Section 7(b).


(i)    New Hires. With respect to any individual who becomes employed by Delta
as a grade 8 or any more senior MIP-eligible position during 2018 but after
January 1, 2018, such individual will be a Participant in the MIP and will be
eligible to receive an award under the MIP for 2018; provided, that such
Participant’s Annual Base Salary will be the result of the following formula:
(X×Y/12), where:




9
                    

--------------------------------------------------------------------------------

    


X = the Participant’s annual base salary as of December 31, 2018; and



Y = the number of calendar months the Participant was actively employed by Delta
in a MIP-eligible position during 2018, rounded up for any partial month.


(ii)    Promotions. Participants who are either promoted into a MIP-eligible
employment level or promoted into a higher level of MIP participation during
2018 will have their Target MIP Award calculated based on their annual base
salary at each MIP-eligible employment level (measured as of the date
immediately prior to the date the promotion is considered effective for purposes
of the MIP, if applicable, as described in the first paragraph of Section 8(b),
and as of December 31, 2018) and the number of calendar months they were
employed in each such capacity, multiplied by the relevant total target award
percentage applicable to their position or positions during the relevant period.


(iii)    Demotions. Participants who are either demoted to a position that is
not eligible to participate in the MIP or demoted to a lower level of MIP
participation during 2018 will have their Target MIP Award calculated based on
their annual base salary at each MIP-eligible job level (measured as of the date
immediately prior to the date the demotion is considered effective for purposes
of the MIP, as described in the first paragraph of Section 8(b), and, if
applicable, as of December 31, 2018) and the number of calendar months they were
employed in each such capacity, multiplied by the relevant total target award
percentage applicable to their position or positions during the relevant period.


(iv)    Transfers and Leaves of Absence. In the event that during 2018, a
Participant (A) transfers employment from Delta to a Delta subsidiary or
Affiliate that does not participate in the MIP or (B) goes on any type of leave
at any time during 2018, the Participant will have his Target MIP Award
calculated, subject to Section 8(b)(v), based on his or her annual base salary
(measured as of the date immediately prior to the date the transfer or leave is
considered effective for purposes of the MIP) and the number of calendar months
he or she was actively employed in a MIP-eligible position during 2018,
multiplied by the relevant total target award percentage applicable to his or
her MIP-eligible position.


(v)    Military Leave. In the event that at any time during 2018 a Participant
is on a Military Leave of Absence, his or her Annual Base Salary shall be equal
to the aggregate annual base salary the Participant received from Delta during
2018 plus any amount of base salary such Participant would have received had he
or she been actively employed by Delta in any corresponding MIP-eligible
position during such leave. “Military Leave of Absence” means a Participant’s
absence from his or her position of employment at any time during 2018 because
of service in the uniformed services, as defined under the Uniformed Services
Employment and Reemployment Rights Act of 1994, as amended (“USERRA”); provided,
that a Participant must provide the Company appropriate evidence that his or her
absence was due to service in the uniformed services and the period of such
service in order to be considered to be on a Military Leave of Absence for
purposes of the MIP. For purposes of the MIP, any Participant who is absent due
to military service (according to Delta’s records) as of December 31, 2018 and
has been on such leave for a cumulative period (during the period he or she has
been employed by Delta) of five years or less, will be presumed to be on a
Military Leave of Absence. Any Participant who is similarly absent due to
military service (based on Delta’s records) and who has been on such leave for a
period of more than five years will not be considered to be on a Military Leave
of Absence until he or she provides appropriate evidence that he or she is
entitled to an exception to the five-year limit on uniformed service as set
forth in USERRA.




10
                    

--------------------------------------------------------------------------------

    


9.    Treatment of Payments Under Benefit Plans or Programs. MIP payments, which
for an Executive Officer Participant who receives MIP Restricted Stock means the
amount of the payout to the Executive Officer Participant under the MIP had the
payout been made in cash, will be considered as earnings under any benefit plan
or program sponsored by Delta only to the extent such payments are included as
earnings under the terms of the specific plan or program; provided, however,
that any MIP payment made to an Executive Officer Participant in MIP Restricted
Stock will be considered as earnings only for purposes of the Company’s
restoration payment program, as in effect from time to time. If such payments
are included, unless otherwise provided in such plan or program, Participants
will be eligible to contribute amounts paid under the MIP into such plans in the
same manner and to the same extent as their ordinary compensation and any
amounts so contributed will be subject to any applicable Company contributions
and/or matches. Notwithstanding anything to the contrary in this Section 9 and
except as otherwise provided under the terms of any defined contribution plan
sponsored by the Company, any MIP payment received in connection with a
Termination of Employment shall not be considered earnings under any benefit
plan or program sponsored by Delta.


10.    Effective Date. The MIP will become effective as of January 1, 2018;
provided however, if on or before the date the Committee adopts the MIP any
employee who would otherwise have participated in the MIP is informed that his
or her employment will be terminated by the Company without Cause, any severance
such employee is entitled to receive will be calculated based on the 2017
Management Incentive Plan as in effect as of December 31, 2017.


11.    Amendment. Except as otherwise expressly set forth in this Section and
Section 14, the terms of Section 14 of the Performance Compensation Plan shall
apply to any amendment or termination of the MIP. In addition, the terms
applicable to any Participant will be subject in their entirety to the terms of
any offer letter or other document to which the Participant has agreed. The
terms of such offer letter or other document, if contrary to the terms of the
MIP, shall govern the rights of the corresponding Participant.


12.    Fractions. Any calculation under the MIP that results in a fractional
amount will be rounded up to two decimal points.


13.    Section 409A of the Code. Notwithstanding anything in the MIP to the
contrary, any payments or benefits under the MIP are intended to be exempt from
the applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder (together, “Section 409A”) and shall be limited,
construed and interpreted in accordance with such intent; provided, however, to
the extent that any amount paid hereunder in connection with a Termination of
Employment constitutes deferred compensation under Section 409A and is paid to a
“specified employee” as defined in Section 409A, the payment of such amount will
be delayed for six months.


14.    Clawback. Notwithstanding anything to the contrary in the MIP and subject
to further amendment of this Section 14 to the extent required to be in
compliance with any applicable law or regulation or Delta’s internal clawback
policy, as it may be amended from time to time, if the Committee determines that
a vice president or more senior officer Participant has engaged in fraud or
misconduct that caused, in whole or in part, the need for a required restatement
of Delta’s financial statements filed with the U.S. Securities and Exchange
Commission, the Committee will review all incentive compensation awarded to or
earned by such Participant, including, without limitation, any MIP Award, with
respect to fiscal periods materially affected by the restatement and may recover
from the Participant all such incentive compensation to the extent that the
Committee deems appropriate after taking into account the relevant facts and
circumstances. Any recoupment hereunder may be in addition to any other remedies
that may be available to Delta under applicable law, including, disciplinary
action up to
and including termination of employment.
                                                  


11
                    

--------------------------------------------------------------------------------






EXHIBIT A—DELTA CONNECTION GOALS:
Delta Connection’s Operational Performance will be based on the number of times
during 2018 that the group of Delta Connection carriers meets or exceeds its
monthly operational goals for completion factor and on-time arrival performance
(the “Delta Connection Goals”). The monthly Delta Connection Goals are included
on the following table:
 
Completion Factor
2018 Goal
On-Time Arrival Performance
2018 Goal
Month in 2018
Relative CF
Absolute CF
Relative A0
Absolute A0
January
1st
96.8%
1st
66.6%
February
1st
96.1%
1st
66.3%
March
1st
98.8%
1st
68.0%
April
1st
99.4%
1st
72.9%
May
1st
99.8%
1st
72.4%
June
1st
98.8%
1st
68.0%
July
1st
98.2%
1st
68.2%
August
1st
98.3%
1st
69.2%
September
1st
99.3%
1st
73.5%
October
1st
99.5%
1st
75.1%
November
1st
99.5%
1st
73.1%
December
1st
97.9%
1st
66.4%
Overall
1st
98.6%
1st
70.0%

The monthly goal in each performance category may be met by achieving either the
specific numeric target or ranking (with a comparator group ranking of “1” being
the best performance).


A.
The primary source of reported metrics used to calculate performance will be
each Delta Connection carrier’s data which flows into Delta’s data warehouse.



B.
All domestic and international Delta Connection carrier system operations
subject to capacity purchase agreements and/or revenue proration agreements will
be included in the performance measures, including the operations of, Compass,
ExpressJet, GoJet, Endeavor Air, Republic Airlines and SkyWest, but excluding
any revenue proration operations with respect to which passenger reservations
are not reflected on Delta’s reservations system (the “Delta Connection
Program”). In the event that a carrier enters or leaves the Delta Connection
Program, that carrier’s operations will be included or excluded from the
performance measures as applicable.



C.
The monthly calculation for completion factor will be as follows:

1.
Add all Delta Connection scheduled system operations for the month.

2.
Add all Delta Connection system completed flights for the month (including
flights canceled by one carrier and covered by another via an extra section,
which also includes flights changed to Delta aircraft).

3.
Divide the result of C.2 by the result of C.1 for a combined Delta Connection
system completion factor.



D.
The monthly calculation for on-time performance will be as follows:

1.
Add all Delta Connection completed system operations for the month.

2.
Add all Delta Connection system on time operations for the month. On time
operations are defined as the number of flights that arrive at the scheduled
destination at the scheduled arrival time.

3.
Divide the result of D.2 by the result of D.1 for a combined Delta Connection
system on-time performance measure.



E.
All calculations will be performed and validated by Delta Connection Operations.

F.
The comparator group for the relative measure shall include the regional
portfolios for Alaska Air Group, Inc., United Continental Holdings, Inc. and
American Airlines Group, Inc. and the data is compiled by a third party selected
by the Company.




